Appeal from so much of an order of the Supreme Court at Special Term, entered October 27, 1948, in Hew York County, as failed further to reduce assessments on real property of relator at 809-825 8th Avenue in the city of Hew York for the years 1944r-1945 and 1945-1946.

Per Curiam:

This is an appeal by the relator in a tax certiorari proceeding fixing values of real property for the years 194¿H945 and 1945-1946. The premises consists of the bloekfront on the west • side of 8th Avenue from 49th to 50th Streets, containing in the center thereof an entranceway to Madison Square Garden some thirty-five feet in width, which during the years in suit was leased to the owner of the Garden for 999 years at a nominal rent plus a portion of the taxes. At about the end of the tax period the owner sold the bloekfront to the lessee.
Special Term fixed the same assessed value for the years in suit as it did for subsequent years after the lessee had bought the property. We are of the opinion that the market value of this property was lower during the existence of this lease than it was after the sale to the lessee. The amount fixed by the court for the subsequent years would not necessarily be controlling as to the value during the prior years, but the fixation of the same values for all years has some significance as to the trial court’s views with respect to the effect of the lease.
We are remitting this matter to Special Term for the purpose of redetermining the values for the years in question. In so ordering, we do not wish to indicate a reduction must be granted for the years in question if upon all the evidence the trial court is satisfied that the values during such years were as fixed.
Order should be reversed and a new trial is ordered, with costs to the appellant to abide the event. Settle order.
Glennon, J. P., Dore, Cohn, Callahan and Shientag, JJ., concur.
Order unanimously reversed and a new trial ordered, with costs to the appellant to abide the event. Settle order on notice.